     Case 17-25751         Doc 71      Filed 11/16/18 Entered 11/16/18 13:01:28                 Desc Main
                                        Document     Page 1 of 11

                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS


       In re: SAMPANG, FLORA L.                                       §    Case No. 17-25751
              SAMPANG, ALFREDO C.                                     §
                                                                      §
   Debtor(s)                                                          §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         Ira Bodenstein, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $693,249.00                          Assets Exempt: $12,750.00
 (without deducting any secured claims)
 Total Distribution to Claimants:$10,891.76            Claims Discharged
                                                       Without Payment: $3,109,161.90

 Total Expenses of Administration:$3,146.42


         3) Total gross receipts of $     14,038.18      (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $       0.00    (see Exhibit 2  ), yielded net receipts of $14,038.18
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
     Case 17-25751           Doc 71       Filed 11/16/18 Entered 11/16/18 13:01:28                      Desc Main
                                           Document     Page 2 of 11


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                       $1,000,543.00          $1,761.49          $1,761.49         $1,761.49

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                            0.00           3,146.42          3,146.42           3,146.42

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                      0.00               0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )              1,050,000.00       1,339,229.50       1,339,229.50          9,130.27
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                  1,064,630.00         766,148.67         766,148.67                 0.00

                                        $3,115,173.00      $2,110,286.08      $2,110,286.08        $14,038.18
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on August 28, 2017.
  The case was pending for 14 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 10/26/2018                 By: /s/Ira Bodenstein
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                    Case 17-25751             Doc 71        Filed 11/16/18 Entered 11/16/18 13:01:28                           Desc Main
                                                             Document     Page 3 of 11



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                            UNIFORM                                $ AMOUNT
               DESCRIPTION
                                                                                           TRAN. CODE 1                            RECEIVED
     2006 Hummer H2                                                                        1129-000                                  14,000.00

     Discover Card refund                                                                  1290-000                                     38.18


    TOTAL GROSS RECEIPTS                                                                                                            $14,038.18

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                            UNIFORM                                $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                           TRAN. CODE                                 PAID
                                                                  None

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                                $0.00
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED                CLAIMS                 CLAIMS            CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form             ASSERTED               ALLOWED             PAID
                                                       CODE                6D)
           7      Buzogany Marks and Mueller           4210-000            N/A                                             0.00                  0.00
                  LLC
          17S     ILLINOIS DEPARTMENT OF               4110-000                     0.00              1,761.49          1,761.49            1,761.49
                  REVENUE-BANKRUPTCY
 NOTFILED         Illinois Department of               4110-000                     0.00          N/A                    N/A                     0.00
                  Revenue
 NOTFILED         Illinois Department of               4110-000                     0.00          N/A                    N/A                     0.00
                  Revenue
 NOTFILED         Internal Revenue Service             4110-000                     0.00          N/A                    N/A                     0.00

 NOTFILED         Illinois    Department of            4110-000                     0.00          N/A                    N/A                     0.00
                  Revenue
 NOTFILED         Illinois    Department of            4110-000                     0.00          N/A                    N/A                     0.00
                  Revenue
 NOTFILED         Illinois    Department of            4110-000                     0.00          N/A                    N/A                     0.00
                  Revenue
 NOTFILED         Illinois    Department of            4110-000                     0.00          N/A                    N/A                     0.00
                  Revenue
 NOTFILED         Illinois    Department of            4110-000                     0.00          N/A                    N/A                     0.00
                  Revenue
 NOTFILED         Illinois    Department of            4110-000                     0.00          N/A                    N/A                     0.00
                  Revenue



UST Form 101-7-TDR (10/1/2010)
             Case 17-25751       Doc 71     Filed 11/16/18 Entered 11/16/18 13:01:28               Desc Main
                                             Document     Page 4 of 11
 NOTFILED   Illinois Department of       4110-000                0.00     N/A                N/A                 0.00
            Revenue
 NOTFILED   Internal Revenue Service     4110-000                0.00     N/A                N/A                 0.00

 NOTFILED   Internal Revenue Service     4110-000                0.00     N/A                N/A                 0.00

 NOTFILED   Internal Revenue Service     4110-000                0.00     N/A                N/A                 0.00

 NOTFILED   Internal Revenue Service     4110-000                0.00     N/A                N/A                 0.00

 NOTFILED   Internal Revenue Service     4110-000                0.00     N/A                N/A                 0.00

 NOTFILED   Internal Revenue Service     4110-000                0.00     N/A                N/A                 0.00

 NOTFILED   Seterus Inc                  4110-000         258,086.00      N/A                N/A                 0.00

 NOTFILED   Internal Revenue Service     4110-000                0.00     N/A                N/A                 0.00

 NOTFILED   Internal Revenue Service     4110-000                0.00     N/A                N/A                 0.00

 NOTFILED   Illinois Department of       4110-000                0.00     N/A                N/A                 0.00
            Revenue
 NOTFILED   Internal Revenue Service     4110-000                0.00     N/A                N/A                 0.00

 NOTFILED   Internal Revenue Service     4110-000                0.00     N/A                N/A                 0.00

 NOTFILED   Internal Revenue Service     4110-000                0.00     N/A                N/A                 0.00

 NOTFILED   Internal Revenue Service     4110-000                0.00     N/A                N/A                 0.00

 NOTFILED   Illinois Department of       4110-000                0.00     N/A                N/A                 0.00
            Revenue
 NOTFILED   Flagstar Bank                4110-000         742,457.00      N/A                N/A                 0.00

 NOTFILED   Illinois Department of       4110-000                0.00     N/A                N/A                 0.00
            Revenue

 TOTAL SECURED CLAIMS                                   $1,000,543.00      $1,761.49       $1,761.49      $1,761.49



EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                         UNIFORM
    PAYEE                                            CLAIMS              CLAIMS           CLAIMS        CLAIMS
                                          TRAN.
                                                    SCHEDULED           ASSERTED         ALLOWED         PAID
                                          CODE
 Trustee Compensation - Ira Bodenstein       2100-000         N/A           2,153.82        2,153.82       2,153.82

 Trustee Expenses - Ira Bodenstein           2200-000         N/A                59.18         59.18            59.18

 Other - Rabobank, N.A.                      2600-000         N/A                11.41         11.41            11.41

 Auctioneer for Trustee Expenses - American 3620-000          N/A               805.89       805.89            805.89
 Auction Associates, Inc
 Other - Rabobank, N.A.                     2600-000          N/A                22.14         22.14            22.14

 Other - Rabobank, N.A.                      2600-000         N/A                17.71         17.71            17.71

 Other - Rabobank, N.A.                      2600-000         N/A                18.95         18.95            18.95

 Other - Rabobank, N.A.                      2600-000         N/A                18.29         18.29            18.29

 Other - Rabobank, N.A.                      2600-000         N/A                20.79         20.79            20.79

 Other - Rabobank, N.A.                      2600-000         N/A                18.24         18.24            18.24




UST Form 101-7-TDR (10/1/2010)
            Case 17-25751          Doc 71   Filed 11/16/18 Entered 11/16/18 13:01:28                      Desc Main
                                             Document     Page 5 of 11
 TOTAL CHAPTER 7 ADMIN. FEES                                N/A                   $3,146.42       $3,146.42      $3,146.42
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                        UNIFORM
    PAYEE                                             CLAIMS                 CLAIMS             CLAIMS         CLAIMS
                                         TRAN.
                                                     SCHEDULED              ASSERTED           ALLOWED          PAID
                                         CODE
                                                   None

 TOTAL PRIOR CHAPTER ADMIN.                                 N/A                        $0.00          $0.00            $0.00
 FEES AND CHARGES


EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                        UNIFORM       CLAIMS                 CLAIMS
   CLAIM                                             SCHEDULED              ASSERTED            CLAIMS         CLAIMS
    NO.          CLAIMANT                TRAN.        (from Form           (from Proofs of     ALLOWED          PAID
                                         CODE             6E)                   Claim)
      1P   Internal Revenue Service     5800-000           1,000,000.00        1,201,531.04     1,201,531.04      8,191.50

     17P   ILLINOIS DEPARTMENT OF       5800-000              50,000.00          133,656.23      133,656.23           911.21
           REVENUE-BANKRUPTCY
     18P   ILLINOIS DEPARTMENT OF       5800-000            N/A                     4,042.23        4,042.23           27.56
           REVENUE-BANKRUPTCY
 TOTAL PRIORITY UNSECURED                                 $1,050,000.00       $1,339,229.50    $1,339,229.50     $9,130.27
 CLAIMS


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                        UNIFORM       CLAIMS                 CLAIMS
   CLAIM                                             SCHEDULED              ASSERTED            CLAIMS         CLAIMS
    NO.          CLAIMANT                TRAN.        (from Form           (from Proofs of     ALLOWED          PAID
                                         CODE             6F)                   Claim)
      1U   Internal Revenue Service     7100-000            N/A                   17,887.66        17,887.66            0.00

      2    Discover Bank                7100-000               1,876.00             1,876.98        1,876.98            0.00

      3    Discover Bank                7100-000                  999.00              999.54         999.54             0.00

      4    Portfolio Recovery           7100-000               7,863.00             7,862.72        7,862.72            0.00
           Associates, LLC
      5    Portfolio Recovery           7100-000                  985.00              984.59         984.59             0.00
           Associates, LLC
      6    American Express Centurion   7100-000               1,212.00             1,212.37        1,212.37            0.00
           Bank
      7    American Express Bank, FSB   7100-000               2,681.00             2,681.04        2,681.04            0.00

      8    Navient PC Trust c/o         7100-000               1,211.00             1,019.10        1,019.10            0.00

      9    SLM BANK c/o                 7100-000            N/A                     2,632.63        2,632.63            0.00

     10    Navient PC Trust c/o         7100-000               5,699.00             4,161.37        4,161.37            0.00

     11    American Express Bank, FSB   7100-000               2,118.00             2,118.33        2,118.33            0.00

     12    Bank of America, N.A.        7100-000              18,246.00           18,246.71        18,246.71            0.00



UST Form 101-7-TDR (10/1/2010)
             Case 17-25751          Doc 71   Filed 11/16/18 Entered 11/16/18 13:01:28            Desc Main
                                              Document     Page 6 of 11
     13     Citizens Bank, N.A.          7100-000      N/A             620,539.38      620,539.38             0.00

     14     Synchrony Bank               7100-000         8,826.00       8,826.70        8,826.70             0.00

     15     CACH, LLC its successors and 7100-000      N/A              24,950.13       24,950.13             0.00
            assigns as assignee
     16     CACH, LLC its successors and 7100-000      N/A              27,198.94       27,198.94             0.00
            assigns as assignee
     17U    ILLINOIS DEPARTMENT OF       7200-000      N/A              22,252.40       22,252.40             0.00
            REVENUE-BANKRUPTCY
     18U    ILLINOIS DEPARTMENT OF       7200-000      N/A                   698.08        698.08             0.00
            REVENUE-BANKRUPTCY
 NOTFILED   Constellation Energy         7100-000         1,000.00     N/A                 N/A                0.00
            Services
 NOTFILED   City of Chicago -Dept of     7100-000            240.00    N/A                 N/A                0.00
            finance
 NOTFILED   Citizens Bank                7100-000         9,095.00     N/A                 N/A                0.00

 NOTFILED   Cavalry Specialists          7100-000        16,000.00     N/A                 N/A                0.00

 NOTFILED   Citizens Bank                7100-000        10,675.00     N/A                 N/A                0.00

 NOTFILED   Capital One                  7100-000         3,227.00     N/A                 N/A                0.00

 NOTFILED   Cci                          7100-000            766.00    N/A                 N/A                0.00

 NOTFILED   Department of Health & Human 7100-000         7,200.00     N/A                 N/A                0.00
            Servic
 NOTFILED   Citibank                     7100-000      197,000.00      N/A                 N/A                0.00

 NOTFILED   Omega Rms                    7100-000         5,954.00     N/A                 N/A                0.00

 NOTFILED   Thomas Lynch and Assoicates 7100-000          3,250.00     N/A                 N/A                0.00

 NOTFILED   Renaissance Recovery         7100-000            400.00    N/A                 N/A                0.00
            Services, Inc.
 NOTFILED   US Bank                      7100-000         6,298.00     N/A                 N/A                0.00

 NOTFILED   RBS Citizens                 7100-000         5,000.00     N/A                 N/A                0.00

 NOTFILED   Portfolio Recovery Ass       7100-000        13,358.00     N/A                 N/A                0.00

 NOTFILED   Navient                      7100-000         3,451.00     N/A                 N/A                0.00

 NOTFILED   Midwest fidelity Services,   7100-000         8,400.00     N/A                 N/A                0.00
            LLC
 NOTFILED   Capital One                  7100-000        10,281.00     N/A                 N/A                0.00

 NOTFILED   Falls Collection Svc         7100-000            285.00    N/A                 N/A                0.00

 NOTFILED   Portfolio Recovery Ass       7100-000        17,321.00     N/A                 N/A                0.00

 NOTFILED   Advocate Medical Group       7100-000            500.00    N/A                 N/A                0.00

 NOTFILED   Capital One                  7100-000        21,034.00     N/A                 N/A                0.00

 NOTFILED   Barclays Bank Delaware       7100-000         2,714.00     N/A                 N/A                0.00

 NOTFILED   Bayview Financial Loan       7100-000      228,464.00      N/A                 N/A                0.00

 NOTFILED   Bayview Financial Loan       7100-000      440,536.00      N/A                 N/A                0.00

 NOTFILED   Abe Credit & Recovery        7100-000            465.00    N/A                 N/A                0.00

 TOTAL GENERAL UNSECURED                             $1,064,630.00    $766,148.67     $766,148.67            $0.00
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                      Case 17-25751                   Doc 71         Filed 11/16/18 Entered 11/16/18 13:01:28                                   Desc Main
                                                                      Document     Page 7 of 11
                                                                                                                                                                    Exhibit 8


                                                                               Form 1                                                                               Page: 1

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 17-25751                                                                  Trustee:       (330129)      Ira Bodenstein
Case Name:        SAMPANG, FLORA L.                                                    Filed (f) or Converted (c): 08/28/17 (f)
                  SAMPANG, ALFREDO C.                                                  §341(a) Meeting Date:        09/28/17
Period Ending: 10/26/18                                                                Claims Bar Date:             02/15/18

                               1                                       2                          3                      4                 5                   6

                    Asset Description                               Petition/            Estimated Net Value         Property         Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                 Unscheduled       (Value Determined By Trustee,   Abandoned         Received by      Administered (FA)/
                                                                     Values            Less Liens, Exemptions,      OA=§554(a)         the Estate       Gross Value of
Ref. #                                                                                     and Other Costs)                                            Remaining Assets

 1       15241 Waverly Ave., Midlothian, IL 60445-0000, C            449,997.00                         0.00                                    0.00                    FA
          Orig. Description: 15241 Waverly Ave., Midlothian, IL
         60445-0000, Cook County
         ; Imported from original petition Doc# 1; Lien: Opened
         02/07 Last Active 8/05/16
         15241 Waverly Ave. Midlothian, IL 60445 Cook
         County FMV-Zillow
         Value $449,997.00 - Amount: 742457.00

 2       5117 Oakdale Ave., Chicago, IL 60641-0000, Cook             218,856.00                         0.00                                    0.00                    FA
          Orig. Description: 5117 Oakdale Ave., Chicago, IL
         60641-0000, Cook County
         ; Imported from original petition Doc# 1; Lien: Opened
         02/07 Last Active 8/18/16
         5117 Oakdale Ave. Chicago, IL 60641 Cook County
         FMV-Zillow
         Value $218,856.00 - Amount: 258086.00

 3       15300 Kenneth Ave., Midlothian, IL 60445-0000, C              2,268.00                         0.00                                    0.00                    FA
          Orig. Description: 15300 Kenneth Ave., Midlothian,
         IL 60445-0000, Cook County
         ; Imported from original petition Doc# 1

 4       15320 Kenneth Ave., Midlothian, IL 60445-0000, C              1,512.00                         0.00                                    0.00                    FA
          Orig. Description: 15320 Kenneth Ave., Midlothian,
         IL 60445-0000, Cook County
         ; Imported from original petition Doc# 1

 5       15322 Kenneth, Midlothian, IL 60445-0000, Cook C                  756.00                       0.00                                    0.00                    FA
          Orig. Description: 15322 Kenneth, Midlothian, IL
         60445-0000, Cook County
         ; Imported from original petition Doc# 1

 6       15301 Kostner, Midlothian, IL 60445-0000, Cook C              3,024.00                         0.00                                    0.00                    FA
          Orig. Description: 15301 Kostner, Midlothian, IL
         60445-0000, Cook County
         ; Imported from original petition Doc# 1

 7       15303 Kostner, Midlothian, IL 60445-0000, Cook C                  756.00                       0.00                                    0.00                    FA
          Orig. Description: 15303 Kostner, Midlothian, IL
         60445-0000, Cook County
         ; Imported from original petition Doc# 1


                                                                                                                                     Printed: 10/26/2018 02:38 PM    V.14.14
                     Case 17-25751                       Doc 71       Filed 11/16/18 Entered 11/16/18 13:01:28                                   Desc Main
                                                                       Document     Page 8 of 11
                                                                                                                                                                     Exhibit 8


                                                                                Form 1                                                                               Page: 2

                                          Individual Estate Property Record and Report
                                                           Asset Cases
Case Number: 17-25751                                                                   Trustee:       (330129)      Ira Bodenstein
Case Name:         SAMPANG, FLORA L.                                                    Filed (f) or Converted (c): 08/28/17 (f)
                   SAMPANG, ALFREDO C.                                                  §341(a) Meeting Date:        09/28/17
Period Ending: 10/26/18                                                                 Claims Bar Date:             02/15/18

                               1                                        2                          3                      4                 5                   6

                    Asset Description                                Petition/            Estimated Net Value         Property         Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                  Unscheduled       (Value Determined By Trustee,   Abandoned         Received by      Administered (FA)/
                                                                      Values            Less Liens, Exemptions,      OA=§554(a)         the Estate       Gross Value of
Ref. #                                                                                      and Other Costs)                                            Remaining Assets

 8       Checking: Bank of America                                           10.00                       0.00                                    0.00                    FA
          Orig. Description: Checking: Bank of America;
         Imported from original petition Doc# 1

 9       Living Room Set, (5) Bed Room Sets, Dining Room                    500.00                       0.00                                    0.00                    FA
          Orig. Description: Living Room Set, (5) Bed Room
         Sets, Dining Room Set; Imported from original petition
         Doc# 1; Exemption: Living Room Set, (5) Bed Room
         Sets, Dining Room Set - Amount: 500.00

10       (5) Televisions, (2) DVD Players, 3 Computers, M                   800.00                       0.00                                    0.00                    FA
          Orig. Description: (5) Televisions, (2) DVD Players, 3
         Computers, Microwave, (2) Smart Phones; Imported
         from original petition Doc# 1; Exemption: (5)
         Televisions, (2) DVD Players, 3 Computers,
         Microwave, (2) Smart Phones - Amount: 800.00

11       Clothes                                                            500.00                       0.00                                    0.00                    FA
          Orig. Description: Clothes; Imported from original
         petition Doc# 1; Exemption: Clothes - Amount:
         500.00

12       Fishing Poles                                                       20.00                       0.00                                    0.00                    FA
          Orig. Description: Fishing Poles; Imported from
         original petition Doc# 1; Exemption: Fishing Poles -
         Amount: 20.00

13       Washington Insurance Company                                  10,000.00                         0.00                                    0.00                    FA
          Orig. Description: Washington Insurance Company;
         Imported from original petition Doc# 1; Exemption:
         Washington Insurance Company - Amount: 6680.00

14       2003 Ford F150                                                 3,025.00                         0.00                                    0.00                    FA
          Orig. Description: 2003 Ford F150; Imported from
         original petition Doc# 1; Exemption: 2003 Ford F150
         50,000 miles FMV-NADA - Amount: 3025.00

15       2005 Dodge Caravan                                             1,225.00                         0.00                                    0.00                    FA
          Orig. Description: 2005 Dodge Caravan; Imported
         from original petition Doc# 1; Exemption: 2005 Dodge
         Caravan 78,000 miles FMV-NADA - Amount:
         1225.00



                                                                                                                                      Printed: 10/26/2018 02:38 PM    V.14.14
                      Case 17-25751                   Doc 71          Filed 11/16/18 Entered 11/16/18 13:01:28                                        Desc Main
                                                                       Document     Page 9 of 11
                                                                                                                                                                            Exhibit 8


                                                                                 Form 1                                                                                     Page: 3

                                          Individual Estate Property Record and Report
                                                           Asset Cases
Case Number: 17-25751                                                                    Trustee:       (330129)      Ira Bodenstein
Case Name:         SAMPANG, FLORA L.                                                     Filed (f) or Converted (c): 08/28/17 (f)
                   SAMPANG, ALFREDO C.                                                   §341(a) Meeting Date:        09/28/17
Period Ending: 10/26/18                                                                  Claims Bar Date:             02/15/18

                                 1                                        2                         3                       4                    5                      6

                     Asset Description                              Petition/              Estimated Net Value         Property             Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)                Unscheduled         (Value Determined By Trustee,   Abandoned             Received by      Administered (FA)/
                                                                     Values              Less Liens, Exemptions,      OA=§554(a)             the Estate       Gross Value of
Ref. #                                                                                       and Other Costs)                                                Remaining Assets

16        2006 Hummer H2                                                  21,456.00                  10,000.00                                   14,000.00                      FA
           Orig. Description: 2006 Hummer H2; Imported from
          original petition Doc# 1

17        Dog, 15 Parakeets                                                    0.00                       0.00                                        0.00                      FA
           Orig. Description: Dog, 15 Parakeets; Imported from
          original petition Doc# 1

18        Discover Card refund (u)                                             0.00                      38.18                                       38.18                      FA

 18      Assets      Totals (Excluding unknown values)               $714,705.00                    $10,038.18                                  $14,038.18                   $0.00



      Major Activities Affecting Case Closing:

                  03/31/2018- Asset investigation underway

      Initial Projected Date Of Final Report (TFR):      March 31, 2019                    Current Projected Date Of Final Report (TFR):       July 16, 2018 (Actual)




                                                                                                                                           Printed: 10/26/2018 02:38 PM      V.14.14
                        Case 17-25751                 Doc 71           Filed 11/16/18 Entered 11/16/18 13:01:28                                                Desc Main
                                                                        Document     Page 10 of 11
                                                                                                                                                                                 Exhibit 9


                                                                                    Form 2                                                                                        Page: 1

                                                    Cash Receipts And Disbursements Record
Case Number:        17-25751                                                                         Trustee:            Ira Bodenstein (330129)
Case Name:          SAMPANG, FLORA L.                                                                Bank Name:          Rabobank, N.A.
                    SAMPANG, ALFREDO C.                                                              Account:            ******6266 - Checking Account
Taxpayer ID #: **-***7888                                                                            Blanket Bond:       $45,000,000.00 (per case limit)
Period Ending: 10/26/18                                                                              Separate Bond: N/A

   1            2                         3                                           4                                              5                     6                 7

 Trans.     {Ref #} /                                                                                                            Receipts          Disbursements    Checking
  Date      Check #         Paid To / Received From                   Description of Transaction                T-Code              $                    $       Account Balance
12/09/17      {16}       American Auction Associate Inc     Net proceeds from sale of 2006 Hummer Dkt #         1129-000            14,000.00                                14,000.00
                                                            46
12/29/17      {18}       Discover Bank                      Discover Card refund                                1290-000                  38.18                              14,038.18
12/29/17                 Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                        11.41        14,026.77
01/19/18      101        American Auction Associates, Inc   Sale expenses from sale of Hummer Dkt # 46          3620-000                                       805.89        13,220.88
01/31/18                 Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                        22.14        13,198.74
02/28/18                 Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                        17.71        13,181.03
03/30/18                 Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                        18.95        13,162.08
04/30/18                 Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                        18.29        13,143.79
05/31/18                 Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                        20.79        13,123.00
06/29/18                 Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                        18.24        13,104.76
08/23/18      102        Ira Bodenstein                     Dividend paid 100.00% on $59.18, Trustee            2200-000                                        59.18        13,045.58
                                                            Expenses; Reference:
08/23/18      103        Ira Bodenstein                     Dividend paid 100.00% on $2,153.82, Trustee         2100-000                                    2,153.82         10,891.76
                                                            Compensation; Reference:
08/23/18      104        Internal Revenue Service           Dividend paid 0.68% on $1,201,531.04;               5800-000                                    8,191.50             2,700.26
                                                            Claim# 1P; Filed: $1,201,531.04; Reference:
08/23/18      105        ILLINOIS DEPARTMENT OF             Combined Check for Claims#17P,17S,18P                                                           2,700.26                 0.00
                         REVENUE-BANKRUPTCY
                                                                 Dividend paid 0.68% on            911.21       5800-000                                                             0.00
                                                                 $133,656.23; Claim#
                                                                 17P; Filed: $133,656.23
                                                                 Dividend paid 100.00%           1,761.49       4110-000                                                             0.00
                                                                 on $1,761.49; Claim#
                                                                 17S; Filed: $1,761.49
                                                                 Dividend paid 0.68% on             27.56       5800-000                                                             0.00
                                                                 $4,042.23; Claim# 18P;
                                                                 Filed: $4,042.23

                                                                                    ACCOUNT TOTALS                                  14,038.18              14,038.18               $0.00
                                                                                           Less: Bank Transfers                            0.00                  0.00
                                                                                    Subtotal                                        14,038.18              14,038.18
                                                                                           Less: Payments to Debtors                                             0.00
                                                                                    NET Receipts / Disbursements                   $14,038.18            $14,038.18




{} Asset reference(s)                                                                                                                         Printed: 10/26/2018 02:38 PM        V.14.14
                        Case 17-25751                Doc 71      Filed 11/16/18 Entered 11/16/18 13:01:28                                              Desc Main
                                                                  Document     Page 11 of 11
                                                                                                                                                                         Exhibit 9


                                                                            Form 2                                                                                       Page: 2

                                                 Cash Receipts And Disbursements Record
Case Number:        17-25751                                                                 Trustee:            Ira Bodenstein (330129)
Case Name:          SAMPANG, FLORA L.                                                        Bank Name:          Rabobank, N.A.
                    SAMPANG, ALFREDO C.                                                      Account:            ******6266 - Checking Account
Taxpayer ID #: **-***7888                                                                    Blanket Bond:       $45,000,000.00 (per case limit)
Period Ending: 10/26/18                                                                      Separate Bond: N/A

   1            2                         3                                   4                                              5                     6                 7

 Trans.     {Ref #} /                                                                                                    Receipts          Disbursements    Checking
  Date      Check #        Paid To / Received From              Description of Transaction              T-Code              $                    $       Account Balance

                               Net Receipts :       14,038.18
                                                ————————                                                                       Net               Net                 Account
                                 Net Estate :      $14,038.18               TOTAL - ALL ACCOUNTS                             Receipts       Disbursements            Balances

                                                                            Checking # ******6266                           14,038.18              14,038.18                0.00

                                                                                                                           $14,038.18            $14,038.18                $0.00




{} Asset reference(s)                                                                                                                 Printed: 10/26/2018 02:38 PM        V.14.14
